Dissenting opinion filed by Circuit Judge, DYK.
DYK, Circuit Judge,
dissenting.
The majority holds that employees of the Federal Aviation Administration (“FAA”), alone among federal employees, may not secure back pay when appealing adverse actions to the Merit Systems Protection Board (“Board”). In my view, this anomalous approach is contrary to the statute and to our prior precedent, and deprives FAA employees of a crucial remedy for improper agency action.
Even assuming that the majority is correct in holding that the Back Pay Act, 5 U.S.C. § 5596, does not apply to FAA employees, we have previously held that the Board has the authority to award back pay under 5 U.S.C. § 1204 without regard to the Back Pay Act. Wallace v. OPM, 283 F.3d 1360, 1364 (Fed.Cir.2002). The majority decision is inconsistent with Wallace, and with earlier cases culminating in Wallace.
I
Title V of the United States Code generally governs the rights of Federal government employees to challenge adverse actions taken by the employing agency. 5 U.S.C. § 702. Section 1204 of Title Y grants jurisdiction to review such actions, and the Back Pay Act separately authorizes the Board to award back pay. In 1995, Congress enacted the Department of Transportation and Related Agencies Appropriation Act of 1996 (Appropriations Act of 1996), Pub.L. No. 104-50, § 347,109 Stat. 436 (1995), which authorized the creation of an independent personnel management system administered by the FAA and exempted it from the vast majority of Title V, including provisions granting jurisdiction to the Board and the Back Pay *1381Act.1 Thus, under the Appropriations Act of 1996, FAA employees did not have the right to appeal to the Board.
In 2000, Congress enacted the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century (“Ford Act”), Pub L. No. 106-181, § 307(a), 114 Stat. 61 (2000), and restored the Board’s jurisdiction over appeals by FAA employees. The Ford Act provided:
The provisions of title 5 shall not apply to the new personnel management system ... with the exception of ... sections 120i, 1211-1218, 1221, and 7701-7703, relating to the Merit Systems Protection Board.
Under the new personnel management system ... an employee of the Administration may submit an appeal to the Merit Systems Protection Board and may seek judicial review of any resulting final orders or decisions of the Board from any action that was appealable to the Board under any law, rule, or regulation as of March 31,1996.
Pub L. 106-181, § 307(a), 114 Stat. 124-26 (emphases added); see also id. § 308, 114 Stat. 126. The new statute explicitly made § 1204 applicable to FAA appeals. The purpose of these provisions was to “reinstate the statutory requirement for the FAA to adhere to merit system principles and restore the right of FAA employees to submit appeals to the [Board].”2 While the 2000 legislation explicitly referenced § 1204, it did not explicitly reference the Back Pay Act, and, as the majority holds, the statutory language appears to make the Back Pay Act inapplicable. Nonetheless, for years after passage of Ford Act the FAA did not contest the authority of the Board to award back pay, and the Board routinely awarded back pay in FAA cases, as it did originally in this very case. Gonzalez v. Dep’t of Transp., PH-0752-05-0262-C-l, slip op. at 1-2 (M.S.P.B., *1382March 29, 2007); see, e.g., Thomson v. Dep’t of Transp., 92 M.S.P.R. 392 (2002).
However, on June 22, 2006, the Board sua sponte decided it did not have the authority to award back pay to FAA employees. Ivery v. Dep’t of Transp., 102 M.S.P.R. 356 (2006). The Board reasoned that because the Back Pay Act was not specifically referenced in the exceptions listed in the Ford Act and the Appropriations Act of 1996, the Board did not have authority to award back pay. Id. at 360-61. The Board conceded that “[i]t may have been an oversight by Congress to restore Board appeal rights to FAA employees without also restoring the right of a successful appellant to be awarded back pay” but reasoned that “the doctrine of sovereign immunity will not allow the Board to assume that authority in the absence of the required explicit waiver of that immunity.” Id. at 362.
The appellant in Ivery v. Department of Tranp., sought review in this court, but the case became moot because “[appellant had] received his back pay and, at oral argument, the Government specifically stated that it was waiving any right to recoup any of the back pay that [appellant] received.” 240 Fed.Appx. 413, 415 (Fed. Cir.2007). Until today, this court has not had an opportunity to review the doctrine developed by the Board in Ivery.
The problem with the Ivery decision and the majority decision here is that the Ford Act specifically states that § 1204 applies to FAA employees, 49 U.S.C. § 40122(g)(2)(H), and this court, its predecessors, and the Supreme Court have long interpreted § 1204 and similar provisions to authorize the Board and its predecessors to award back pay. The Back Pay Act is simply unnecessary for this purpose.
II
The Civil Service Commission (“CSC”), the predecessor to the Board, had the authority to award back pay long before the Back Pay Act of 1966 or predecessor legislation was passed. In Lellmann v. United States our predecessor court, the Court of Claims, held that “[i]t is not necessary to cite authorities to establish the proposition that where a person is unjustly suspended in the exercise of official duty, and the power having jurisdiction of him as an employee annuls such suspension, that the party is entitled to whatever emoluments there might be due him during the time of such suspension.” 37 Ct.Cl. 128,135 (1902) (emphases added). The Supreme Court affirmed this doctrine in United States v. Wickersham, citing Lellmann with approval and holding that “[w]e see no reason ... where the wrongful suspension is clearly established ... for withholding from him the compensation given by law to an incumbent of the place.” 201 U.S. 390, 399, 26 S.Ct. 469, 50 L.Ed. 798 (1906).
In fact, Congress itself did not regard the Back Pay Act as necessary to the award of back pay. The Back Pay Act of 1966 was conceived as “basically perfecting legislation.” H.R. Rep. No. 89-32, at 2 (1965) (report on the Back Pay Act of 1965, a prior version of the 1966 Act). Congress recognized “[m]ost adverse personnel actions where backpay is justified are already covered in some way by current authorities and the principal of back-pay as a part of corrective action is well established.” Id. (emphasis added). The purpose of the Back Pay Act is merely to fill “gaps in coverage,” not to remove entitlement to back pay for any employees. Id. Thus, it is clear from the legislative history of the Back Pay Act, that the Act was intended only to supplement, not to supplant, the authority to award back pay. For example, the Back Pay Act broadened the scope of the remedies available to in-*1383elude interest and attorney’s fees. See Wallace, 288 F.3d at 1364 (back pay available under 5 U.S.C. § 1204 but interest only available under the Back Pay Act, 5 U.S.C. § 5596).
Ill
While past decisions differ as to the authority of the CSC or the Board to award back pay under other statutes,3 our court has consistently ruled that the Board has authority to award back pay under § 1204 without regard to the Back Pay Act. Section 1204 dates back to 1978, when Congress enacted the Civil Service Reform Act (“CSRA”), Pub L. No. 95-454, 92 Stat. 1111, which included 5 U.S.C. § 1204 (originally numbered 5 U.S.C. § 1205). Section 1204 states in relevant part, as amended:
(a) The Merit Systems Protection Board shall—
(1) hear, adjudicate, or provide for the hearing or adjudication, of all matters within the jurisdiction of the Board under this title, chapter 43 of title 38, or any other law, rule, or regulation, and, subject to otherwise applicable provisions of law, take final action on any such matter;
(2) order any Federal agency or employee to comply with any order or decision issued by the Board under the authority granted under paragraph (1) of this subsection and enforce compliance with any such order.
In the beginning, the Board erroneously believed that, even under the broad language of 5 U.S.C. § 1204, the Board did not have the authority to order an agency to award back pay or to review any agency decision not to award back pay. See, e.g., Solga v. Dep’t of the Army, 11 MSPB 257, 12 M.S.P.R. 656, 658 (1982); Allen v. Dep’t of the Navy, 12 MSPB 90, 13 M.S.P.R. 521, 523-24 (1982). But, as petitioner points out, this court reached a different conclusion.
This court first corrected the error in Kerr v. National Endowment for the Arts, 726 F.2d 730, 732-33 (Fed.Cir.1984). In Kerr, the Board held that, once the appellant was returned “to active duty in his former position” the Board had no jurisdiction to consider whether any further remedy was appropriate. Id. at 732. This court disagreed, and held that “Congress expressly granted the Board special power to enforce compliance with its orders” under § 1204, and that the remedy should be to “place the employee as nearly as possible in the status quo ante.” Id. at 732-33. We analogized the remedial powers of the Board to that of the National Labor Relations Board, and stated that “the basic purpose of a reinstatement or back pay order is restoration of the situation, as nearly as possible, to that which would have obtained but for the illegal discrimination.” Id. at 733 (internal quotation omitted). The majority interprets Kerr as addressing only the Board’s “broad authority to enforce its own remedies” and not “when the Board should grant particular remedies (such as back pay) in the first instance.” Maj. op. at 1377. However, Kerr plainly addresses “the MSPB’s remedial powers” and includes citation to Supreme Court caselaw for the proposition that “the compensation shall be equal to the injury.” 726 F.2d at 733 n. 3 (citing *1384Wicker v. Hoppock, 73 U.S. (6 Wall.) 94, 99, 18 L.Ed. 752 (1867)).
Contrary to the majority’s interpretation, the Board understood the language and reasoning of Kerr as speaking clearly to the availability of back pay under § 1204. The Board viewed Kerr as rejecting Board precedent that the Board lacked the authority in the first instance to award back pay. The Board overruled its prior decisions and interpreted § 1204 to grant the Board the authority to award back pay. Spezzaferro v. FAA, 24 M.S.P.R. 25 (1984). In Spezzaferro, the Board analyzed the history and text of § 1204 at length, and discussed the authority of the predecessor CSC to award back pay. Id. at 27-30. Because the CSC had authority to award back pay, before the enactment of the Back Pay Act, the Board also had authority to award back pay without relying on the Back Pay Act. Id. at 27-28 (citing Goodwin, 118 F.Supp. at 371). As the Board stated, “back pay is the most important element of relief next to reinstatement ... [and is] necessary to effectuate the purpose of both the Board’s reinstatement order and the Congressional intent that the Board’s enforcement power be broad.” Id. at 28.
More recent cases have confirmed this view of § 1204, citing Kerr and Spezzaferro with approval. In Worthington v. United States we cited Spezzaferro for the proposition that “the Board has jurisdiction over claims for back pay if it has (or had) jurisdiction over the underlying claim.” 168 F.3d 24, 27 (Fed.Cir.1999). We held in Worthington that the Board did not have jurisdiction under the Federal Employees Flexible and Compressed Work Schedules Act, 5 U.S.C. §§ 6120-6133, to award back pay because there was no adverse action over which the Board had jurisdiction. “Being forced to work a compressed work schedule does not, for example, constitute a removal, a suspension, a reduction in grade or pay, a furlough, or a reduction-in-force, as enumerated in [provisions granting the Board jurisdiction].” Id. at 27. Although Worthington did not directly present the question of whether back pay was authorized under § 1204 because there was no adverse action, the court in Worthington reaffirmed the basic principle that Board jurisdiction over back pay was coextensive with Board jurisdiction over the adverse action.
Thus, at the time that the Ford Act was passed in 2000, existing case law recognized the authority of the Board to award back pay under § 1204, and traditional canons of statutory construction suggest that we should interpret the Ford Act to continue that authority. See Lorillard v. Pons, 434 U.S. 575, 580-81, 98 S.Ct. 866, 55 L.Ed.2d 40 (1978) (“Congress is presumed to be aware of an administrative or judicial interpretation of a statute and ... [where] Congress adopts a new law incorporating sections of a prior law, Congress normally can be presumed to have had knowledge of the interpretation given to the incorporated law, at least insofar as it affects the new statute.”). There is, in any event, no suggestion in the history of the Ford Act that Congress intended to deny the Board the longstanding authority to award back pay, or any possible reason that Congress would wish to deny the Board the authority to award back pay in adverse action cases.
Following the enactment of the Ford Act we continued to recognize the Board’s authority to award back pay under § 1204. In Pueschel v. United States, 297 F.3d 1371, 1378 (Fed.Cir.2002), the petitioner *1385had received a back pay award from the Board. She brought suit in the Court of Federal Claims, asserting that the FAA had improperly refused to treat the back pay award as an award of disability benefits (with the result that supposedly improper deductions were made from the back pay award). Id. at 1372. We held that the court lacked jurisdiction because the Board had exclusive jurisdiction over back pay awards under § 1204. Id. at 1378. We stated:
We have previously interpreted section 120b(a) as constituting a broad grant of enforcement power for the MSPB to ensure that agencies restore discharged employees to the status quo ante. The MSPB thus has authority to adjudicate the merits of petitions for enforcement alleging error by an agency in awarding back pay pursuant to an MSPB order reversing a personnel action.
Id. (emphasis added and citations omitted). We thus specifically recognized that the Board’s authority to adjudicate back pay disputes originates under § 1204; we did not even mention the Back Pay Act. Id.; see also Lary v. U.S. Postal Serv., 493 F.3d 1355, 1357 (Fed.Cir.2007) (“On its face, [§ 1204(a)(2)] does not limit the Board’s authority to any particular means of enforcing compliance with its orders or prevent it from ordering specific performance.”). The clear logic of these cases culminated in Wallace, which in my view is inconsistent with the majority’s decision here. 283 F.3d at 1364.
In Wallace, a retired employee had been awarded back pay by the Board, but he claimed that he was entitled to interest on the back pay. Id. at 1360. We first concluded that the Back Pay Act did not cover the appellant because “as a retired employee, [appellant is] not an ‘employee’ covered by the [Back Pay] Act.” Id. at 1362. We held that the Board was only authorized to award the appellant back retirement pay “pursuant to the Board’s enforcement authority under 5 U.S.C. § 1204(a)(2),” and that no interest could be awarded since the Back Pay Act was inapplicable. Id. at 1364. Thus, the predicate for our holding was that § 1204 authorized the award of back pay, a predicate inconsistent with the majority’s decision here.
IV
Thus, in my view, the Board has authority to award back pay to FAA employees pursuant to § 1204. In restoring the authority of the Board to award relief under § 1204, Congress plainly contemplated that all the available remedies under § 1204, including back pay, would be available. Because 5 U.S.C. § 1204 grants the Board the authority to award back pay to FAA employees, I would reverse the decision of the Board and remand with instructions that the Board appropriately enforce its order awarding back pay to Gonzalez. I respectfully dissent from the majority’s decision to affirm the Board, and to hold that back pay cannot be awarded under § 1204.

. Section 347 of the Appropriations Act of 1996 provides in relevant part:
(a) In consultation with the employees of the Federal Aviation Administration and such non-governmental experts in personnel management systems as he may employ, and notwithstanding the provisions of title 5, United States Code, and other Federal personnel laws, the Administrator of the Federal Aviation Administration shall develop and implement, not later than January 1, 1996, a personnel management system for the Federal Aviation Administration that addresses the unique demands on the agency’s workforce. Such a new system shall, at a minimum, provide for greater flexibility in the hiring, training, compensation, and location of personnel.
(b) The provisions of title 5, United States Code, shall not apply to the new personnel management system developed and implemented pursuant to subsection (a), with the exception of—
(1)section 2302(b), relating to whistleblower protection;
(2) sections 3308-3320, relating to veterans’ preference;
(3) section 7116(b)(7), relating to limitations on the right to strike;
(4) section 7204, relating to antidiscrimi-nation;
(5) chapter 73, relating to suitability, security, and conduct;
(6) chapter 81, relating to compensation for work injury; and
(7) chapters 83-85, 87, and 89, relating to retirement, unemployment compensation, and insurance coverage.
(c)This section shall take effect on April 1, 1996.


. S.Rep. No. 106-9, at 36 (1999) (Report of the Committee on Commerce, Science, and Transportation on S. 82, the Air Transportation Improvement Act of 1999, § 425 of which is a version of what would become § 308 of the Ford Act).


. Compare Goodwin v. United States, 127 Ct.Cl. 417, 118 F.Supp. 369, 371 (Ct.C1.1954) (finding authority to award back pay under the Veterans Preference Act), with Hubbard v. MSPB, 205 F.3d 1315, 1318-19 (Fed.Cir. 2000) (finding no authority to award back pay before a 1994 amendment to the Whistleblower Protection Act).